DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16, 19, 22, 27, 37, 38, 39, 40, 41, 43, and 44 are allowed.
Response to Arguments
	Applicant's arguments have been fully considered.
35 U.S.C. §112
	Issue:  In claim 48, “an aliphatic urethane monomer comprising three acrylate groups” was rejected under 35 USC 112 because the specification teaches that “the oligomeric species is an aliphatic urethane acrylate oligomer, but does not teach an aliphatic urethane monomer comprising three acrylate groups.
	Applicant argues that the “specification provides multiple examples of monomers comprising three acrylate groups (i.e. triacrylate), for example TMPTMA and TMPTA,” (Remarks Pg. 9).
Examiner finds this persuasive. The rejection is withdrawn.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 48-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 20180290374 A1) in view of Jeng (US 20160264696 A1) and further in view of Samaranayake (US 6743514 B1).
	In reference to claim 48, Willis discloses a method for creating a 3-dimensional object, the method comprising forming more than two layers of a cured polymer by exposing a liquid photopolymer formulation to light (Abstract) … , wherein the liquid photopolymer formulation comprises:
at least one monomeric and oligomeric chemical species each comprising at least one carbon-carbon double bond that is polymerizable by free radical polymerization, said monomeric or oligomeric chemical species present in a total amount of from 25 to 99 wt%, wherein the at least one monomeric or oligomeric chemical species includes an aliphatic urethane acrylate oligomer (“monomers that can be used include monomeric, dendritic, and oligomeric forms of… aliphatic urethane acrylate (i.e., Rahn Genomer 1122);” [0043]. 100-percentages of other components, shown below.);
at least one titanocene photoinitiator present in a total amount of from 0.9 to
2.5 w% (“photoinitiator contemplated include … titanocenes” [0038] and “photoinitiator may be used in amounts ranging from about 0.01 to about 25 weight percent (wt %) of the composition, and more preferably from about 0.1 to about 3.0 wt %” [0038]); and 
at least one thiol co-initiator present in a total amount of from 1.5 to 5wt%; and optionally at least one pigment or dye (“Co-initiators may enhance the polymerization rate in some cases, and those contemplated include: … hexane thiol; heptane thiol; octane thiol; nonane thiol; decane thiol; undecane thiol; dodecane thiol; isooctyl 3-mercaptopropionate; pentaerythritol tetrakis(3-mercaptopropionate); 4,4′-thiobisbenzenethiol;” [0040] and “co-initiators may be used in amounts ranging from about 0.0 to about 25 weight percent” [0040]).
Willis further teaches that “Dyes can be used to both attenuate light and to transfer energy to photoactive species increasing the sensitivity of the system to a given wavelength for either or both photoinitiation and photoinhibition processes” [0044], however, Willis does not disclose that the light is emitted by a visual display screen suitable for human viewing.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, methods for making an object and formulations for use in said methods, Jeng discloses that three-dimensional printing can be configured to utilize any electronic device with an LCD display screen as a light emission unit, such as smart phones [0043] and that this is safer than using UV light. Jeng also teaches using acrylates [0012] and photoinitiators [Abstract] and teaches that LCD based curing may be applied to such materials [Abstract].
The combination would be achievable by replacing the generic or UV light source of Willis with the light source of Jeng.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the light is emitted by an LCD visual display screen suitable for human viewing.
A person having ordinary skill in the art would have been specifically motivated to modify the method in order to achieve the simple substitution of one known element for another to obtain predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In other words, Willis teaches the printing material can be sensitized to different wavelengths using dyes. Jeng teaches UV light is dangerous and that a smart phone screen can be used as the light source. Thus, a person would be motivated to modify the printing material of Willis using the dyes of Willis in order to use less dangerous light sources, such as the smart phone screen of Jeng.
Willis teaches that the “monomers that can be used include monomeric, dendritic, and oligomeric forms of… aliphatic urethane acrylate” [0043] but does not specifically teach 
wherein said at least one oligomeric chemical species comprises:
an aliphatic urethane oligomer comprising two acrylate groups; and
wherein the at least one monomeric chemical species comprises: an aliphatic
urethane monomer comprising three acrylate groups.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, radiation-curable resin (Title), Samaranayake discloses a radiation-curable resin comprising both oligomeric and monomeric acrlyates wherein said at least one oligomeric chemical species comprises:
an aliphatic urethane oligomer comprising two acrylate groups (“oligomers … which contain at least two acrylate groups” [Claim 1]); and
wherein the at least one monomeric chemical species comprises: an aliphatic
urethane monomer comprising three acrylate groups (“trimethyolotriacrylate “ in  Example 8. Example 8 shows a mixture of Laromer 8765 (a multifunctional oligomer available from BASF Corporation) with trimethyolotriacrylate).
The combination would be achievable by using the suggested materials of Samaranayake because. Thus, the combination would have a reasonable expectation of success.
A person having ordinary skill in the art would have been specifically motivated to use the materials of Samaranayake to combine prior art elements according to known methods to yield predictable results and/or achieve the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the formulation such said at least one oligomeric chemical species comprises:
an aliphatic urethane oligomer comprising two acrylate groups; and
wherein the at least one monomeric chemical species comprises: an aliphatic
urethane monomer comprising three acrylate groups.
In reference to claim 49, the combination discloses a method of claim 48.
Jeng further discloses wherein the visual display screen has a luminescence of between 100 and 2000 candela per square meter (“the light emission unit is a mobile electronic device, a display device, or a digital television” [P0020] as evidenced by instant PGPUB P0050-P0053)
In reference to claim 50, the combination discloses a method of claim 48.
Jeng further discloses wherein the visual display screen is a liquid crystal display screen (LCD) (“LCD” [P0009]).
In reference to claim 51, the combination discloses a method of claim 48.
Jeng further discloses wherein the liquid photopolymer is contained in a tray having a transparent base, the tray being situated above the visual display screen (“the accommodation unit 300 can be a transparent or semi-transparent container for receiving a printing material” [P0051]). Also see Willis Fig 1.
In reference to claim 52, the combination discloses a method of claim 48.
Willis further discloses wherein the titanocene is selected from the group consisting of bis(ri5-2,4-cyclopentadien-l-yl)bis[2,6-difluoro-3-(1H-pyrrol-lyl) phenyl]titanium, titanocene bis(trifluoromethanesulfonate), titanocene dichloride, ( indeny !)titanium (IV) trichloride, (pentamethy lcyclopentadieny !)titanium (IV) trichloride, cyclopentadieny !titanium (IV) trichloride, bis( cyclopentadieny !)titanium (IV) pentasulfide, ( 4 R,5R)-chloro-cyclopentadieny l-[2,2-dimethyl- l ,3-dioxolan-4,5- bis( dipheny lmethoxy) ]titanium, and (4S,5S)-chloro-cyclopentadienyl-[2,2-dimethyl-l,3- dioxolan-4,5-bis(diphenylmethoxy)]titanium, and mixtures thereof (“bis-(eta 5-2,4-cyclopentadien-1-yl)-bis-[2,6-difluoro-3-(1H-pyrrol-1-yl) phenyl]-titanium (Irgacure™ 784; BASF)” [0039]. And further evidenced by [0097] of the instant specification as published regarding Irgacure™ 784)
In reference to claim 53, the combination discloses a method of claim 48.
Willis further discloses wherein the titanocene is bis(ri5-2,4-cyclopentadien-1- yl)-bis(2,6-difluoro-3-(1H-pyrrol-1-yl)-phenyl) titanium (“bis-(eta 5-2,4-cyclopentadien-1-yl)-bis-[2,6-difluoro-3-(1H-pyrrol-1-yl) phenyl]-titanium (Irgacure™ 784; BASF)” [0039]. And further evidenced by [0097] of the instant specification as published regarding Irgacure™ 784).
In reference to claim 54, the combination discloses a method of claim 48.
Willis further discloses wherein the co-initiator is selected from the group consisting of 2-mercaptobenzoxazole, 2-mercaptobenzothiazole, 2- mercapto benzimidazo le, pentaerythritol-tetrakis( mercaptoacetate), 4- acetamidothiopheno l, mercaptosuccinic acid, dodecanthiol, betamercaptoethanol, 6- ethoxy-2-mercaptobenzothiazole, 4-methyl-4H-1,2,4-triazole-3-thiol, 2-mercapto-1- methylimidazole, 2-mercapto-5-methylthio-1,3,4-thiadiazole, 5-n-butylthio-2-mercapto- 1,3,4-thiadiazole, 4-methoxybenzene thiol, l-phenyl-lH-tetrazole-5-thiol, 4-phenyl-4H- 1,2,4-triazole-3-thiol, pentaerythritol-tetrakis(3-mercaptopropionate ), trimethy lolpropanetris( mercaptoacetate ), 2-mercaptopyridine, 4-mercaptopyridine, 2-mercapto-3Hquinazoline and 2-mercaptothiazoline, and mixtures thereof. (“pentaerythritol tetrakis(3-mercaptopropionate); 4,4′-thiobisbenzenethiol;” [0040])
Claim 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 20180290374 A1) in view of Jeng (US 20160264696 A1) in view of Samaranayake (US 6743514 B1) and further in view of Zonca (NPL 2004).
In reference to claim 55-56, the combination discloses a method of claim 48.
	The combination does not disclose that the co-initiator is a mercapto-modified polyester acrylate oligomeric moiety comprising thiol groups.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, thiol coinitiated titanocene acrylate photopolymers, Zonca discloses that “Hybrid thiol –ene systems based on acrylate monomers and esters of 3-mercaptopropionic or 2-mercaptoacetic acid are excellent candidates for LED photopolymerizable resins and may be useful in a number of applications. Together with the titanium-based photoinitiator, Irgacure 784, these systems possess excellent, high photosensitivity required when these low intensity long wavelength light sources are used .” (Conclusion).
The combination would be achievable by using the “esters of 3-mercaptopropionic or 2-mercaptoacetic acid” suggested by Zonca as excellent candidates for LED photopolymerizable resins as the thiol coinitiator. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the co-initiator is a mercapto-modified polyester acrylate oligomeric moiety comprising thiol groups.
A person having ordinary skill in the art would have been specifically motivated to use the “esters of 3-mercaptopropionic or 2-mercaptoacetic acid” suggested by Zonca as excellent candidates for LED photopolymerizable resins in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744